PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Liu et al.
Application No. 16/600,444
Filed: 11 Oct 2019
For: Chemical Additives for Enhancing the performance of Fraction Reducer Solution and Its Applications Thereof
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(a)”and “PETITION FOR REVIVAL OF AN APPLICATION FOR PATENT ABANDONED FOR FAILURE TO NOTIFY THE OFFICE OF A FOREIGN OR INTERNATIONAL FILING (37 CFR 1.137(f))” both filed on April 13, 2021.

The petitions are dismissed as moot.

The present application is not abandoned for failure to file a timely or proper reply to any outstanding Office action. Accordingly, the filing of the present petition under 37 CFR 1.137(a) is unnecessary. Moreover, it does not appear this application is abandoned pursuant to 35 U.S.C. 122(b)(2)(B)(iii) for failure to timely notify the Office of the filing of an application in a foreign country or under a multinational treaty that requires eighteen-month publication pursuant to 37 CFR 1.137(f). Therefore, the filing of the present petition pursuant to 37 CFR 1.137(f) is also unnecessary. If the Office’s interpretation is incorrect, applicant should promptly notify the Office and resubmit the appropriate petition. No petition fees were charged for the filing of either of these petitions. 

It appears applicant is unfamiliar with patent prosecution procedure. The patent process is a complex set of laws, regulations, policies and procedures; therefore, the USPTO always recommends to consult with a registered patent attorney or agent. The Office cannot aid in selecting an attorney or agent; however, a listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicant may also obtain a list of registered patent attorneys and agents located in their area by writing to:  Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450

The USPTO also recognizes that the cost of legal assistance is prohibitive for many applicants, particularly independent inventors and small businesses. Applicant may wish to contact the USPTO’s Pro Se Assistance Program, which provides guidance to inventors who are not represented by a patent attorney or agent (pro se applicants). For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in a variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail: 
Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, VA, 22313-1450

Applicant may also seek assistance from the Inventors Assistance Center at 800-786-9199.

Inquiries regarding this decision may be directed to the undersigned at 571-272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET